DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Species 2 (Figures 4-7), in the reply filed on 02/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. 
Specification
The disclosure is objected to because of the following informalities: undefined acronyms and language inconsistency. The acronym UHMWPE is not defined in the specification. Reference numeral 102 has been described as the “proximal” end and the “first” end. Reference numeral 104 has been described as the “distal” end and the “second” end. Reference numeral 106 has been described as the first “end” and the first “limb.” Reference numeral 108 has been described as the second “end” and the second “limb.” Appropriate corrections are required.
Claim Objections
Claim 11 is objected to because of the following informalities: the acronym UHMWPE is not defined in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 6-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US Pub. No. 2011/0208239) and Astorino et al. (US Pub. No. 2012/0197271).
Stone discloses an all-suture (for example, see paragraph 38) anchor (10) comprising an anchor body (14) having a first end (26) and a second end (18), the second end (18) folded toward the first end (26; both ends are folded toward each other such that the anchor body is folded in half forming loop 46; for example, see Figure 2), creating a first limb (30) extending to the first end (26) and a second limb (22) extending to the second end (18), wherein the anchor body (14) is composed of a first material having a first density (for example, see paragraph 38, wherein sutures having the disclosed configurations all have densities), a first piercing in the second limb (for example, see paragraph 39 describing piercings are formed through each leg 38 of 22 
Stone fails to disclose a passing filament having a pair of free ends, the passing filament woven through the anchor body at a plurality of passing locations such that one of the pair of free ends extends from the first end of the anchor body and the other of the pair of free ends extends from the second end of the anchor body, and wherein the passing filament is composed of a second material having a second density, and the second density is different than the first density, wherein a passing section of the passing filament between two of the plurality of passing locations is on an outer surface of the anchor body, and wherein the passing filament is woven through the anchor body in a U-shaped pattern. Astorino also discloses an all-suture anchor (for example, see Figure 3) comprising an anchor body (10). Astorino teaches a passing filament (20) having a pair of free ends (20a, 20b), the passing filament (20) woven through the anchor body (10) at a plurality of passing locations (14) such that one of the pair of free 
With further respect to claim 6, Astorino further teaches that the passing filament (20) may be made of a different size, shape, configuration, etc. than the anchor body (10) depending on the surgical procedure or application (for example, see paragraph .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. and Astorino et al. as applied to claim 6 above, and further in view of Lombardo et al. (US Pub. No. 2014/0257383).
Stone as modified by Astorino further discloses the anchor body (14) may be composed of a braid (for example, see Stone’s paragraphs 38 and 55). Stone as modified by Astorino fails to disclose the braid is composed of UHMWPE material. Lombardo also discloses an all-suture anchor (40; for example, see paragraph 24 and Figure 2) comprising an anchor body (42; for example, see Figure 2). Lombardo teaches the anchor body (42) is composed of Ultra High Molecular Weight Polyethylene (UHMWPE) braid (for example, see paragraphs 21 and 24). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to compose Stone’s braided anchor body from UHMWPE material as taught by Lombardo, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin. 125 USPQ 416.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 19, 2021